Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161477(82)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RAYMOND R. SMITH,                                                                                    Richard H. Bernstein
          Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                    SC: 161477                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 339705
                                                                    MCAC: 14-000003
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiff,


  CHRYSLER GROUP, LLC,
             Defendant-Appellant.
  ___________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to hold the matter
  in abeyance for at least 60 days is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 28, 2020

                                                                               Clerk